Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-4, 6-14, and 16-22 are pending.


Claim Objections
Claim 21 is objected to because of the following informalities: claim 1 — line 3
read as a bit awkward or incomplete. One possible resolution might be to insert “has been”
between “item” and “moved”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Utsumi et al (U.S. 6,198,594).
As to claims 1, 2, and 10, Utsumi discloses a magnetic tape cartridge library method for protecting data on an item of removable storage media, the method comprising: determining that the item has been moved into a storage position using an automatic transfer mechanism (column 3 – line 65 to column 4 – line 2); determining that a condition for protecting the item is satisfied (column 5 – lines 30 to 35); and upon determining that the condition is satisfied, implementing a physical barrier that prevents the automatic transfer mechanism from removing the item from the storage position (column 8 – lines 20 to 33).
As to the language added to claim 1 by the amendment filed 3-30-2022 (incorporating claim 5 which the Examiner had indicated would be allowable in independent form), upon further consideration the Examiner has determined the added limitation is appropriately rejected based on Utsumi in that Utsumi establishes that an accessor 7A or 7B may only access the FES 13 when no cartridge is housed in storage rack 16 and may NOT access the FES 13 when there is a cartridge in the FES (column 7 – lines 63 to 66).  And once a cartridge is in the FES it is only removed by an operator opening door 15 (column 5 – lines 47 to 53).  Thus the human user (the operator) removing the storage media (the cartridge) from the storage rack 16 and allowing the door 15 to close then removes the locked condition that prevents the automatic transfer mechanism (the accessor) from being physically barred from the storage position (the storage rack of the FES).
	As to claim 3, the language of this claim is met by the fact that the automatic transfer mechanism (the cartridge transport robot disclosed by Utsumi) may be accessed by a robot only when a controller 226 determines it is allowable to do so and unlocks door 120, thus indicating that the automatic transfer mechanism is able to recognize that the cartridge is at the storage position.
	As to claim 6, the language of this claim is met by the fact that a controlled environment area can include a rack with the rack including plural storage positions (paragraph 8 – lines 20 to 26).

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong (U.S. 9,396,754).  Wong discloses a method for protecting data on an item of removable storage media, the method comprising: determining that the item moved into a storage position using an automatic transfer mechanism 500; determining that a condition for protecting the item is satisfied (considered met by “held in place” referenced at column 5 – line 33), the item including a write-protection actuator 202 that, when engaged, indicates to an access device for that item that the item is write-protected column 5 – lines 40 to 43); and upon determining that the condition is satisfied, engaging the write- protection actuator using the automatic transfer mechanism (figure 5A).  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Utsumi et al in view of Jesionowski et al (U.S. 8,929,023).  This rejection is based on the rejection of claim 1.  Utsumi does not expressly disclose the use of a catch to position the tape cartridge from the storage position.
Jesionowski discloses a catch 662 utilized to assist in positioning a cartridge in a storage location such that the cartridge is locked in the position (note figures 8A and 8B).
It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art to have Utsumi utilize a catch to assist in locking a cartridge in a storage position.  The motivation would have been: as evidenced by Jesionowski, such a feature was well known to one of ordinary skill in the art as an effective tool in locking a cartridge in a desired position.

Claims 11-13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Utsumi et al in view of Jesionowski et al.
As to the language added to claim 11 by the amendment filed 3-30-2022 (incorporating claim 15 which the Examiner had indicated would be allowable in independent form), upon further consideration the Examiner has determined the added limitation is appropriately rejected based on Utsumi in that Utsumi establishes that an accessor 7A or 7B may only access the FES 13 when no cartridge is housed in storage rack 16 and may NOT access the FES 13 when there is a cartridge in the FES (column 7 – lines 63 to 66).  And once a cartridge is in the FES it is only removed by an operator opening door 15 (column 5 – lines 47 to 53).  Thus the human user (the operator) removing the storage media (the cartridge) from the storage rack 16 and allowing the door 15 to close then removes the locked condition that prevents the automatic transfer mechanism (the accessor) from being physically barred from the storage position (the storage rack of the FES).
As to claims 11, 12, and 20, Utsumi discloses a magnetic tape cartridge library method for protecting data on an item of removable storage media, the method comprising: determining that the item has been moved into a storage position using an automatic transfer mechanism (column 3 – line 65 to column 4 – line 2); determining that a condition for protecting the item is satisfied (column 5 – lines 30 to 35); and upon determining that the condition is satisfied, implementing a physical barrier that prevents the automatic transfer mechanism from removing the item from the storage position (column 8 – lines 20 to 33).
Utsumi does not expressly disclose program instructions stored on one or more computer readable storage media executed to direct the system to perform the method.
Jesionowski discloses utilizing program instructions on a computer readable storage medium for controlling the automated tape cartridge storage library (note column 21 – lines 13 to 43).
It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art to have the tape cartridge library operations of Utsumi be performed utilizing program instructions on a computer readable storage medium.  The motivation would have been: as evidenced by Jesionowski, such an arrangement was well known in the art to be an effective means for controlling a tape cartridge library operational functionality.
As to claim 13, the language of this claim is met by the fact that the automatic transfer mechanism (the cartridge transport robot disclosed by Utsumi) may be accessed by a robot only when a controller 226 determines it is allowable to do so and unlocks door 120, thus indicating that the automatic transfer mechanism is able to recognize that the cartridge is at the storage position.
As to claim 16, the language of this claim is met by the fact that a controlled environment area can include a rack with the rack including plural storage positions (paragraph 8 – lines 20 to 26).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Utsumi et al in view of Jesionowski et al (U.S. 8,929,023).  This rejection is based on the rejection of claim 11.  Utsumi does not expressly disclose the use of a catch to position the tape cartridge from the storage position.
Jesionowski discloses a catch 662 utilized to assist in positioning a cartridge in a storage location such that the cartridge is locked in the position (note figures 8A and 8B).
It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art to have Utsumi utilize a catch to assist in locking a cartridge in a storage position.  The motivation would have been: as evidenced by Jesionowski, such a feature was well known to one of ordinary skill in the art as an effective tool in locking a cartridge in a desired position.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Hashimoto (U.S.2012/0286633).  Wong does not expressly state that a second condition is satisfied, upon which a physical barrier prevents the automatic transfer mechanism from removing the item from the storage position.
Hashimoto discloses locking a cartridge in a tape cartridge magazine while the magazine is outside of a tape library system and including a mechanism for unlocking the tape cartridge magazine so it can be withdrawn from the magazine once the magazine has been loaded into the tap[e library system (paragraph 0007).  Wong also discloses when there is a need to remove the magazine from the tape library system, the cartridge can be again locked in the magazine and thereby the automatic transfer system prevented from withdrawing the cartridge from the magazine (note paragraphs 0106 and 0107).
It would have been obvious prior to the effective filing date of the claimed invention to provide Wong with a second condition to be met upon which being met the automatic transfer mechanism would be prevented from removing the storage item (the tape cartridge) from the storage position.  The motivation would have been: Wong serves as evidence that different types of security need may exist for a storage item, with one being such as taught by Wong of data status control in the form of implementing write-prevention control structures, but also others existed such as taught by Hashimoto of physical control of a cartridge separate from the question of the status of the data stored within the cartridge, with such security aspects being readily applicable in complimentary fashion.

Allowable Subject Matter
Claims 7-9 and 17-19 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERSON A EVANS whose telephone number is (571) 272-7574. The examiner can normally be reached Mon-Fri 10am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFERSON A EVANS/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        Wednesday, July 6, 2022